Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, claim 3 recites the limitation "a quinone derivative”, which is unclear. Since “quinone derivative” is established in claim 2, it is unclear if the quinone derivative of claim 3 is the same or different from the quinone derivative of claim 2.
Regarding claim 5, claim 5 recites the limitation "a fluorescent dye”, which is unclear. Since “fluorescent dye” is established in claim 4, it is unclear if the fluorescent dye of claim 5 is the same or different from the fluorescent dye of claim 4.
Regarding claims 5 and 15, claims 5 and 15 contains the trademark/trade name pHrodo, Protonex, LysoSensor Green, pHAb, FAM, and SNARF.  Where a trademark or trade name is Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the pH sensitive label and, accordingly, the identification/description is indefinite.
Regarding claims 5 and 15, it is unclear what the acronyms “FAM”, “SNARF”, and “HRP” describe. It is suggested to fully recite the terminology for the acronyms in an unabbreviated form.
Regarding claims 10 and 20, claims 10 and 20 recite “wherein biospecimen is a fixed tissue, a single cell, a cell selected from the group consisting of a fixed cell and a live cell, a vesicle, a protein, a peptide, DNA, RNA, or a combination thereof”, which is unclear. The grouping of the “group consisting of” is unclear. Does the group consist of “a fixed cell and a live cell” alone? Does the group consist of “a fixed cell and a live cell, a vesicle, a protein, a peptide, DNA, RNA, or a combination thereof”? 
Regarding claim 15, 
Regarding claims 7 and 17, claims 7 and 17 recites the limitation "the pH modulated zone".  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bruce et al. (WO 2003043402, hereinafter “Bruce”) in view of Johnson et al. (US 20160003766, hereinafter “Johnson”).
Regarding claim 1, Bruce teaches a method for imaging a biospecimen, comprising (a) labeling the biospecimen with a pH-sensitive label to form a labeled biospecimen (page 9, lines 14-16 and page 10, lines 21-22 teaches labeling nucleic acids with a pH-sensitive dye); causing the pH-sensitive label within the zone to produce an optical signal (page 54, lines 8-24); and (d) detecting the optical signal thereby imaging the labeled biospecimen (page 54, lines 16-17). Bruce teaches nucleic acid probes with the pH-sensitive dye provide switchable labels that allow fluorescent signal of an assay to be turned on and off depending on pH (page 10, lines 21-22).
Bruce fails to teach (b) submerging the labeled biospecimen and a surface of an electrode in a buffered solution having a pH value, wherein the buffered solution comprises a pH modulating agent; the surface optionally comprises microstructures; the labeled biospecimen is coupled to the surface or to the microstructures; and the microstructures, when present, define a volume between the biospecimen and the surface, through which the pH modulating agent diffuses; and (c) applying a potential or a current to the electrode, whereupon the pH modulating agent causes a change in the pH value in a zone adjacent to the surface of the electrode, thereby causing the pH-sensitive label within the zone to produce an optical signal.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bruce to incorporate the teachings of Johnson to provide the method of submerging the labeled biospecimen and a surface of an electrode in a buffered solution having a pH value, wherein the buffered solution comprises a pH modulating agent; the labeled biospecimen is coupled to the surface; and applying a potential or a current to the electrode, whereupon the pH modulating agent causes a change in the pH value in a zone adjacent to the surface of the electrode, thereby causing the pH-sensitive label within the zone to produce an optical signal. Doing so would allow for modulating pH near 
Note that in claim 1, the limitation of “the surface optionally comprises microstructures” is being interpreted as the microstructures not being required due to the optional statement. Therefore, the limitations requiring the microstructures define a volume between the biospecimen and the surface, through which the pH modulating agent diffuses is not accorded patentable weight. Any dependent claims which refer to the microstructures is accorded patentable weight in the manner to which the microstructures are not present.
Regarding claim 2, Bruce in view of Johnson teaches all of the elements of the current invention as stated above. While modified Bruce teaches wherein the buffered solution comprises a pH modulating agent (Johnson, paragraphs [0062]-[0066] teaches the aqueous solution comprises a dilute phosphate buffer and an electrochemically active agent), modified Bruce fails to teach wherein the pH modulating agent is a quinone derivative.
Johnson teaches wherein the pH modulating agent is a quinone derivative (paragraphs [0165] and [0258]). Johnson teaches quinones are the most widely studied classes of electrochemically active molecules (paragraph [0010]) that is successfully used for electrochemical pH modulation in biological buffers (paragraph [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bruce in view of Johnson to further incorporate the teachings of Johnson to have the pH modulating agent as a quinone derivative. Doing so 
Regarding claim 3, Bruce in view of Johnson teaches all of the elements of the current invention as stated above. Johnson further teaches wherein the pH modulating agent is a quinone derivative of any formula (I)-(XII), wherein R groups are each independently selected from the group consisting of the chemical formulas, wherein M is any metal cation or NH4+, n is an integer from 1 to 109, and y is an integer from 1 to 109 (paragraph [0258] teaches the formulas and chemical formulas of instant claim 3).
Regarding claim 4, Bruce in view of Johnson teaches all of the elements of the current invention as stated above. Bruce further teaches wherein the pH sensitive label is a fluorescent dye (page 45, line 28 – page 46, line 3).
Regarding claim 5, Bruce in view of Johnson teaches all of the elements of the current invention as stated above. Bruce further teaches wherein the pH sensitive label is fluorescein (page 77, lines 5-8).
Regarding claim 6, Bruce in view of Johnson teaches all of the elements of the current invention as stated above. Bruce further teaches wherein the optical signal is a fluorescent signal (page 54, lines 16-24).
Regarding claim 7, Bruce in view of Johnson teaches all of the elements of the current invention as stated above. Modified Bruce fails to explicitly teach wherein the potential in (c) is defined by a waveform capable of being modulated based on open-loop and/or closed-loop control scheme to change the size of the pH modulated zone

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bruce in view of Johnson to further incorporate the teachings of Johnson to provide the potential in (c) as defined by a waveform capable of being modulated based on open-loop and/or closed-loop control scheme to change the size of the pH modulated zone. Doing so would utilize known methods of modulating pH by electronic control that would have a reasonable expectation of successfully controlling pH of the zone adjacent to the surface of the electrode for imaging.
Regarding claim 8, Bruce in view of Johnson teaches all of the elements of the current invention as stated above. While modified Bruce teaches the biospecimen is coupled to the surface (Johnson, paragraphs [0062]-[0066]), modified Bruce fails to explicitly teach there is a degree of coupling of the biospecimen to the surface without the microstructure (paragraphs [0062]-[0066]).
Johnson teaches there is a degree of coupling of the biospecimen to the surface (paragraphs [0062]-[0066] teaches electrodes with a biomolecular interface layer having immobilized pH sensitive Fluorescent Protein and one or more immobilized probes wherein a biological sample is added to the biomolecular interface). Johnson teaches that the after the biological sample is added to the biomolecular interface, a biomolecule analyte is detected.

Note that claim 1 is interpreted as not comprising microstructures, thus further limitations of the microstructures are not interpreted.
Note that in claim 1, the limitation of “the surface optionally comprises microstructures” is being interpreted as the microstructures not being required due to the optional statement. Therefore, the limitations requiring wherein the coupling between the biospecimen to the microstructures in (b) is at a higher degree than the coupling of the biospecimen to the surface without the microstructure, or wherein the concentration of the pH modulating agent in the volume between the biospecimen and the surface with the microstructures is higher than the concentration of the pH modulating agent in the volume between the biospecimen and the surface without the microstructure is not accorded patentable weight.
Regarding claim 9, Bruce in view of Johnson teaches all of the elements of the current invention as stated above. While Bruce in view of Johnson further teaches the method comprising conducting imaging the biospecimen in an array of controlling and/or imaging modules (Bruce, page 54, line 7 – page 55, line 11), wherein the array of controlling and/or imaging modules is a complementary metal-oxide semiconductor (CMOS) array, an electrode 
Johnson teaches the conditions of a multisite array of test sites of a biosensor can be varied independently (paragraph [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bruce in view of Johnson to further incorporate the teaching of Johnson to provide each module comprising an independent cycle of performing (a)-(d). Doing so would allow for independent control of test sites that would have a reasonable expectation of successfully performing multiple tests or imaging simultaneously to improve efficiency and flexibility of the method.
Regarding claim 10, Bruce in view of Johnson teaches all of the elements of the current invention as stated above. Bruce teaches wherein biospecimen is a DNA or RNA (page 9, lines 14-16 and page 10, lines 21-22 teaches labeling nucleic acids with a pH-sensitive dye).

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bruce in view of Johnson and Chen et al. (US 20120115236, hereinafter “Chen”).
Regarding claim 11, Bruce teaches a method for imaging a biospecimen, comprising (a) labeling the biospecimen with a pH-sensitive label to form a labeled biospecimen (page 9, lines 14-16 and page 10, lines 21-22 teaches labeling nucleic acids with a pH-sensitive dye); causing the pH-sensitive label within the zone to produce an optical signal (page 54, lines 8-24); and (d) detecting the optical signal thereby imaging the labeled biospecimen (page 54, lines 16-17). Bruce teaches nucleic acid probes with the pH-sensitive dye provide switchable labels that 
Bruce fails to teach (b) submerging the labeled biospecimen and a surface of an electrode in a buffered solution having a pH value, wherein the surface comprises a coating; the coating comprises a pH modulating agent; the coating optionally comprises microstructures; the buffered solution optionally comprises the pH modulating agent; the labeled biospecimen is coupled to the coating or to the microstructures; and the microstructures, when present, define a volume between the biospecimen and the surface, through which the pH modulating agent in the buffered solution, when present, diffuses, (c) applying a potential or a current to the electrode, whereupon the pH modulating agent causes a change in the pH value in a zone adjacent to the coating, thereby causing the pH-sensitive label within the zone to produce an optical signal.
Johnson teaches a method for imaging a biospecimen comprising (b) submerging the labeled biospecimen and a surface of an electrode in a buffered solution having a pH value (paragraphs [0016]-[0019] teaches electrodes and a biomolecular interface layer in an aqueous solution); the buffered solution comprises the pH modulating agent (paragraphs [0062]-[0066] teaches the aqueous solution comprises a dilute phosphate buffer and an electrochemically active agent); (c) applying a potential or a current to the electrode (paragraph [0079]), whereupon the pH modulating agent causes a change in the pH value in a zone adjacent to the coating, thereby causing the pH-sensitive label within the zone to produce an optical signal (paragraph [0079]). Johnson teaches the biospecimen is coupled to the surface (paragraphs [0062]-[0066]); and Johnson teaches that methods to modulate the pH near electrode surfaces 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bruce to incorporate the teachings of Johnson to provide the method of submerging the labeled biospecimen and a surface of an electrode in a buffered solution having a pH value, the buffered solution comprises the pH modulating agent and applying a potential or a current to the electrode, whereupon the pH modulating agent causes a change in the pH value in a zone adjacent to the coating, thereby causing the pH-sensitive label within the zone to produce an optical signal. Doing so would allow for modulating pH near electrode surfaces that allows for modulating biomolecular interactions between pH-sensitive dye and a biospecimen of interest as taught by Johnson that would have a reasonable expectation of accurately, reliably, and reproducibly control pH of an area of interest when imaging a biospecimen.
Bruce in view of Johnson fails to teach wherein the surface comprises a coating; the coating comprises a pH modulating agent and the labeled biospecimen is coupled to the coating.
Chen teaches a system and method of indirectly modifying an environmental condition at test sites (abstract) comprising a biosensor system including a hydrogel coating (paragraphs [0034]-[0036]). Chen teaches the hydrogel coating is bonded to a test site to release a chemical factor when electrically stimulated (paragraph [0036]), wherein the chemical factor is a pH 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bruce in view of Johnson to incorporate the teachings of Chen to provide the surface comprises a coating; the coating comprises a pH modulating agent and the labeled biospecimen is coupled to the coating. Doing so would further improve the control of biochemical reactions for imaging and improve the range of effectiveness of electrical influence as taught by Chen.
Note that in claim 11, the limitation of “the surface optionally comprises microstructures” is being interpreted as the microstructures not being required due to the optional statement. Therefore, the limitations requiring the microstructures define a volume between the biospecimen and the surface, through which the pH modulating agent diffuses is not accorded patentable weight. Any dependent claims which refer to the microstructures is accorded patentable weight in the manner to which the microstructures are not present.
Regarding claim 12, modified Bruce teaches all of the elements of the current invention as stated above. While modified Bruce teaches wherein the chemical factor is a pH modulating 
Johnson teaches wherein the pH modulating agent is a quinone derivative (paragraphs [0165] and [0258]). Johnson teaches quinones are the most widely studied classes of electrochemically active molecules (paragraph [0010]) that is successfully used for electrochemical pH modulation in biological buffers (paragraph [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bruce in view of Johnson and in further view of Chen to further incorporate the teachings of Johnson to have the pH modulating agent as a quinone derivative. Doing so would utilize a known pH modulating agent for pH modulation that would have a reasonable expectation of successfully modulating pH when electrochemically modulated.
Regarding claim 13, modified Bruce teaches all of the elements of the current invention as stated above. Johnson further teaches wherein the pH modulating agent is a quinone derivative of any formula (I)-(XII), wherein R groups are each independently selected from the group consisting of the chemical formulas, wherein M is any metal cation or NH4+, n is an integer from 1 to 109, and y is an integer from 1 to 109 (paragraph [0258] teaches the formulas and chemical formulas of instant claim 3).
Regarding claim 14, modified Bruce teaches all of the elements of the current invention as stated above. Bruce further teaches wherein the pH sensitive label is a fluorescent dye (page 45, line 28 – page 46, line 3).
Regarding claim 15, modified Bruce teaches all of the elements of the current invention as stated above. Bruce further teaches wherein the pH sensitive label is fluorescein (page 77, lines 5-8).
Regarding claim 16, modified Bruce teaches all of the elements of the current invention as stated above. Bruce further teaches wherein the coating comprises a polymer (paragraph [0036], “hydrogel”) and the pH modulating agent is integrated in the polymer (paragraph [0036], “chemical factor loaded”). 
While modified Bruce fails to explicitly teach wherein the pH modulating agent is integrated in the polymer as a part of a backbone of the polymer or as a side chain of the polymer, it would have been obvious to one of ordinary skill in the art to modify Bruce in view of Johnson and in further view of Chen to have the pH modulating agent integrated into the polymer as part of a backbone of the polymer or as a side chain of the polymer. Doing so would utilize well known methods of loading hydrogels, which would have a reasonable expectation of successfully retaining the pH modulating agent until released based on a stimulation.  
Regarding claim 17, modified Bruce teaches all of the elements of the current invention as stated above. Modified Bruce fails to explicitly teach wherein the potential in (c) is defined by a waveform capable of being modulated based on open-loop and/or closed-loop control scheme to change the size of the pH modulated zone
Johnson further teaches wherein the potential in (c) is defined by a waveform capable of being modulated based on open-loop and/or closed-loop control scheme to change the size of the pH modulated zone (paragraphs [0312]-[0320]). Johnson teaches open-loop and close-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bruce in view of Johnson and further in view of Chen to further incorporate the teachings of Johnson to provide the potential in (c) as defined by a waveform capable of being modulated based on open-loop and/or closed-loop control scheme to change the size of the pH modulated zone. Doing so would utilize known methods of modulating pH by electronic control that would have a reasonable expectation of successfully controlling pH of the zone adjacent to the surface of the electrode for imaging.

Regarding claim 18, modified Bruce teaches all of the elements of the current invention as stated above. While modified Bruce teaches the biospecimen is coupled to the coating (Johnson, paragraphs [0062]-[0066]), modified Bruce fails to explicitly teach there is a degree of coupling of the biospecimen to the surface without the microstructure (paragraphs [0062]-[0066]).
Johnson teaches there is a degree of coupling of the biospecimen to the surface (paragraphs [0062]-[0066] teaches electrodes with a biomolecular interface layer having immobilized pH sensitive Fluorescent Protein and one or more immobilized probes wherein a biological sample is added to the biomolecular interface). Johnson teaches that the after the biological sample is added to the biomolecular interface, a biomolecule analyte is detected.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bruce in view of Johnson and further in view of 
Note that in claim 11, the limitation of “the surface optionally comprises microstructures” is being interpreted as the microstructures not being required due to the optional statement. Therefore, the limitations requiring wherein the coupling of the biospecimen to the coating with the microstructure in (b) is at a higher degree than the coupling of the biospecimen to the coating without the microstructure, or wherein the concentration of the pH modulating agent in the volume between the biospecimen and the surface with the microstructures is higher than the concentration of the pH modulating agent in the volume between the biospecimen and the surface without the microstructure is not accorded patentable weight.
Regarding claim 19, modified Bruce teaches all of the elements of the current invention as stated above. While modified Bruce further teaches the method comprising conducting imaging the biospecimen in an array of controlling and/or imaging modules (Bruce, page 54, line 7 – page 55, line 11), wherein the array of controlling and/or imaging modules is a complementary metal-oxide semiconductor (CMOS) array, an electrode array, or a thin-film transistor (TFT) array (Johnson, paragraph [0015]), modified Bruce fails to teach each module comprising an independent cycle of performing (a)-(d). 
Johnson teaches the conditions of a multisite array of test sites of a biosensor can be varied independently (paragraph [0017]).

Regarding claim 20, modified Bruce teaches all of the elements of the current invention as stated above. Bruce further teaches wherein biospecimen is a DNA or RNA (page 9, lines 14-16 and page 10, lines 21-22 teaches labeling nucleic acids with a pH-sensitive dye).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al. (Liu, et al., “Physiological monitoring of optically trapped cells: assessing the effects of confinement by 1064-nm laser tweezers using microfluorometry”, October 1996, Biophysical Journal, Vol. 71 (4), Pages 2158-2167) teaches a method for imaging a biospecimen (section “Materials and Methods”) comprising labeling a biospecimen (page 2159, section “Preparation of cell samples with fluorescent probes”, “cells”) with a pH-sensitive label (“Snarf”) to form a labeled biospecimen; submerging the labeled biospecimen in a buffered solution having a pH value (page 2163, right column, last paragraph); and detecting an optical signal thereby imaging the labeled biospecimen (page 2160, section “Monitoring intracellular pH with Snarf”).

Regarding the surface or coating (claims 1 and 11 respectively) optionally comprising microstructures, Zhang et al. (Zhang, et al., "Hierarchical Nanowire Arrays as Three-Dimensional Fractal Nanobiointerfaces for High Efficient Capture of Cancer Cells", Nano Letters, Vol. 16, 2016, pp. 766-772) teaches a surface with nanostructures (abstract; Fig. 1) that exhibited much higher efficiency of cell capture, specificity in capturing cancer cells, and took shorter time to reach maximal capture efficiency (abstract), which is attributed to the improvement of topographical interaction between cells and the surface (abstract). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797